1 © PPL Corporation 2011 PPL Corporation May 11, 2011 Deutsche Bank Conference Exhibit 99.1 2 © PPL Corporation 2011 Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward- looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. Cautionary Statements and Factors That May Affect Future Results 3 © PPL Corporation 2011 PPL has a highly attractive and differentiated position in the electric industry Investment Highlights §Predominantly rate-regulated business mix with significant growth prospects §Operations in constructive jurisdictions §Approximately two-thirds of regulated capital expenditures earn real-time or near real-time returns §~ 9% compound annual growth in rate base from 2011 to 2015 §Expect 75% of 2013 EBITDA from regulated businesses §Highly attractive generation fleet §Competitively positioned nuclear, hydro and efficient coal §Complemented by flexible dispatch gas fired units §No significant exposure to currently proposed environmental regulations §Multiple drivers of significant upside §Increasing natural gas prices §Increasing heat rates §Environmental regulation §Business Risk Profile rated “Excellent” by S&P §Stable ratings outlooks §Secure dividend with strong platform for future growth 4 © PPL Corporation 2011 Our Strengths §Strong regulatory relationships §Best in class reliability, customer service §Strong operating performance - regulated and competitive §Strong carbon and other environmental position §Excellent cost-management §Knowledgeable, dedicated employees 5 © PPL Corporation 2011 EBITDA Projection (1) Predominantly Regulated Business Mix (1)Approximate projections. (2)“Does The Shale Gas Glut Pose A Threat To U.S. Integrated Power Merchants’ Credit Quality?”Standard & Poor’s, October 22, 2010. (3)Based on EBIT estimate from company presentation. (4)PPL estimates; CN pre-transaction figure based on 2011 FFO; post-transaction figure based on 2013 FFO for the combined entity, which includes full realization of expected synergies. 2011 Pre-Transaction 2013 Post-Transaction S&P Business Risk Profile: Strong or Satisfactory S&P Business Risk Profile: Excellent Competitive Regulated Regulated Competitive 6 © PPL Corporation 2011 Real-Time Recovery of Majority of Regulated Capex Spending Note:$ in billions. (1)Figures based on assumed exchange rate of $1.60 / GBP. Includes capex for WPD Midlands. (2)Assumes approximately 85% of timely returns via ECR mechanism based on historical experience. Approximately two-thirds of regulated capital expenditures earn returns subject to minimal or no regulatory lag 63% 71% 68% 68% 61% 7 © PPL Corporation 2011 Regulated Rate Base Growth ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Includes RAV for WPD Midlands. Figures based on assumed exchange rate of $1.60 / GBP and are as of year-end December 31. 2011E - 2015E Regulatory Asset Base(1) CAGR:8.8% 8 © PPL Corporation 2011 $/Share Annualized A significantly more rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Ongoing EPS based on mid-point of forecast.Annualized dividend based on 1st quarter declaration. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. Pre- Transaction Post- Transaction Dividend Profile 9 © PPL Corporation 2011 © PPL Corporation 2011 PPL 10 © PPL Corporation 2011 Appendix 11 © PPL Corporation 2011 $/Share (1)Based on mid-point of forecasted earnings range. Note:See appendix for reconciliation of earnings from ongoing operations to reported earnings. 2010A 2011E 2011 Earnings from Ongoing Operations Forecast 12 © PPL Corporation 2011 Capital Expenditures ($ in billions) (1)Includes capex for WPD Midlands. Figures based on assumed exchange rate of $1.60 / GBP. (2)Expect approximately 85% to receive timely returns via ECR mechanism based on historical experience. 13 © PPL Corporation 2011 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Kentucky Regulated Volume Variances 13 © PPL Corporation 2011 12- months Ended 3/31 2011 vs 2010 -1.5% -1.8% 11.1% 2.0% -4% -2% 0% 2% 4% 6% 8% 10% 12% 14% Weather- Normalized ( charted) - 1.5% - 1.8% 11.1% 2.0% Actual 4.2% 1.2% 11.5% 4.9% Residential Commercial Industrial Total 3- months Ended 3/ 31 2011 vs 2010 -4.3% -1.7% 7.7% -0.3% -6% -4% -2% 0% 2% 4% 6% 8% Weather- Normalized ( charted) - 4.3% - 1.7% 7.7% - 0.3% Actual -10.2% -3.8% 7.5% - 3.4% Residential Commercial Industrial Total Kentucky Regulated Volume Variances % Change% Change Note: Total includes Residential, Commercial and Industrial customer classes as well as “Other” , which is not depicted on the charts above. 13 © PPL Corporation 2011 12- months Ended 3/31 2011 vs 2010 -1.5% -1.8% 11.1% 2.0% -4% -2% 0% 2% 4% 6% 8% 10% 12% 14% Weather- Normalized ( charted) - 1.5% - 1.8% 11.1% 2.0% Actual 4.2% 1.2% 11.5% 4.9% Residential Commercial Industrial Total 3- months Ended 3/ 31 2011 vs 2010 -4.3% -1.7% 7.7% -0.3% -6% -4% -2% 0% 2% 4% 6% 8% Weather- Normalized ( charted) - 4.3% - 1.7% 7.7% - 0.3% Actual -10.2% -3.8% 7.5% - 3.4% Residential Commercial Industrial Total Kentucky Regulated Volume Variances % Change% Change Note: Total includes Residential, Commercial and Industrial customer classes as well as “Other” , which is not depicted on the charts above. 14 © PPL Corporation 2011 14 © PPL Corporation 2egulated Volume Variances % Change% Change Note: Total includes Residential, Commercial and Industrial customer classes as well as “Other” , which is not depicted on the charts above. 3- months Ended 3/31 2011 vs 2010 -1.2% 0.7% 1.3% 0.0% -1.5% -1.0% -0.5% 0.0% 0.5% 1.0% 1.5% 2.0% 2.5% Weather- Normalized ( charted) - 1.2% 0.7% 1.3% 0.0% Actual 1.9% 2.0% 1.3% 1.8% Residential Commercial Industrial Total 12- months Ended 3/ 31 2011 vs 2010 -4.2% 0.2% 1.2% -1.3% -5.0% -4.0% -3.0% -2.0% -1.0% 0.0% 1.0% 2.0% 3.0% Weather- Normalized ( charted) - 4.2% 0.2% 1.2% - 1.3% Actual 1.9% 2.6% 1.2% 2.0% Residential Commercial Industrial Total 14 © PPL Corporation 2egulated Volume Variances % Change% Change Note: Total includes Residential, Commercial and Industrial customer classes as well as “Other” , which is not depicted on the charts above. 3- months Ended 3/31 2011 vs 2010 -1.2% 0.7% 1.3% 0.0% -1.5% -1.0% -0.5% 0.0% 0.5% 1.0% 1.5% 2.0% 2.5% Weather- Normalized ( charted) - 1.2% 0.7% 1.3% 0.0% Actual 1.9% 2.0% 1.3% 1.8% Residential Commercial Industrial Total 12- months Ended 3/ 31 2011 vs 2010 -4.2% 0.2% 1.2% -1.3% -5.0% -4.0% -3.0% -2.0% -1.0% 0.0% 1.0% 2.0% 3.0% Weather- Normalized ( charted) - 4.2% 0.2% 1.2% - 1.3% Actual 1.9% 2.6% 1.2% 2.0% Residential Commercial Industrial Total 15 © PPL Corporation 2011 Capacity revenues are expected to be $430 million, $385 million and $590 million for 2011, 2012 and 2013, respectively. As of March 31, 2011 (1) Represents expected sales based on current business plan assumptions. Amounts do not reflect the impact of the Susquehanna turbine blade inspection/replacement outages. (2) The 2011 average hedge energy prices are based on the fixed price swaps as of March 31, 2011; the prior collars have all been converted to fixed swaps. (3) The 2012 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2012 power prices at the 5th and 95th percentile confidence levels. (4) Includes three months of actual results. Baseload Expected Generation(1) (Million MWhs) East West Current Hedges (%) 99% 86% East 100% 84% West 97% 94% Average Hedged Price (Energy Only) ($/MWh)(2) (3) East $55-56 West $53-54 Current Coal Hedges (%) 99% 96% East 99% 94% West 100% 100% Average Hedged Consumed Coal Price (Delivered $/Ton) East $73-74 $76-80 West $23-28 $23-29 Intermediate/Peaking Expected Generation(1) (Million MWhs) Current Hedges (%) 58% 26% Enhancing Value Through Active Hedging 16 © PPL Corporation 2011 Market Prices 24-hour average. NYMEX and TZ6NNY forward gas prices on 3/31/2011. Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. 16 © PPL Corporation 2011 Market Prices 2011 2012 $52 $54 $37 $40 $44 $46 $30 $39 $21 $29 $26 $35 $4.57 $ 5.06 $5.07 $ 5.83 10.2 10.6 $136.79 $123.63 88.3% 89.8% (Per MWD) EQA HEAT RATE(3) TZ6NNY PJM MARKET ATC(1) NYMEX GAS(2) CAPACITY PRICES Mid-Columbia On-Peak Off-Peak ATC(1) ELECTRIC PJM On-Peak Off-Peak (1) 24-hour average. (2) NYMEX and TZ6NNY forward gas prices on 3/31/2011. (3) Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. 16 © PPL Corporation 2011 Market Prices 2011 2012 $52 $54 $37 $40 $44 $46 $30 $39 $21 $29 $26 $35 $4.57 $ 5.06 $5.07 $ 5.83 10.2 10.6 $136.79 $123.63 88.3% 89.8% (Per MWD) EQA HEAT RATE(3) TZ6NNY PJM MARKET ATC(1) NYMEX GAS(2) CAPACITY PRICES Mid-Columbia On-Peak Off-Peak ATC(1) ELECTRIC PJM On-Peak Off-Peak (1) 24-hour average. (2) NYMEX and TZ6NNY forward gas prices on 3/31/2011. (3) Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. 17 © PPL Corporation 2011 Earnings Per Share Midlands Legacy Ops Other ($0.02) Margins $0.10 Other ($0.03) Margins Taxes O&M ($0.08) (1)Earnings from ongoing operations. Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2010 to 2011 Earnings Walk 18 © PPL Corporation 2011 Millions of Dollars (1)2010 Free Cash Flow includes two months of the results of the Kentucky Regulated segment. Note:See Appendix for reconciliation of free cash flow before dividends to cash from operations. Forecast Free Cash Flow before Dividends 19 © PPL Corporation 2011 (1)Projected average common shares outstanding include common stock issued for the acquisition of WPD Midlands and projected shares issued to satisfy DRIP and compensation-related stock requirements. These projections do not include common stock issued to fund future growth. (A)Actual for quarter ended March 31, 2011. (E)Estimate for average shares outstanding for the year indicated. Shares Outstanding 19 © PPL Corporation 2011 Shares Outstanding (1) Projected average common shares outstanding include common stock issued for the acquisition of WPD Midlands and projected shares issued to satisfy DRIP and compensation-related stock requirements. These projections do not include common stock issued to fund future growth. (A) Actual for quarter ended March 31, 2011. (E) Estimate for average shares outstanding for the year indicated. Average Common Shares Outstanding (1) (in millions) As of: March 31, 2011 485 (A) December 31, 2011 557 (E) December 31, 2012 582 (E) 19 © PPL Corporation 2011 Shares Outstanding (1) Projected average common shares outstanding include common stock issued for the acquisition of WPD Midlands and projected shares issued to satisfy DRIP and compensation-related stock requirements. These projections do not include common stock issued to fund future growth. (A) Actual for quarter ended March 31, 2011. (E) Estimate for average shares outstanding for the year indicated. Average Common Shares Outstanding (1) (in millions) 20 © PPL Corporation 2011 Cash from Operations Increase (Decrease) in cash due to: Capital Expenditures Sale of Assets 84 Other Investing Activities - Net Free Cash Flow before Dividends $ 531 $ (103) (Millions of Dollars) PPL Corporation Reconciliation of Cash from Operations to Free Cash Flow before Dividends 21 © PPL Corporation 2011 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings 21 © PPL Corporation 2011 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (Per Share) High Low 2arnings from Ongoing Operations per share of common stock 2.75 $ 2.50 $ 3.13 $ 1.95 $ Special Items: Energy-related economic activity 0.03 0.03 ( 0.27) ( 0.59) Sales of assets: Maine hydroelectric generation business 0.03 0.06 Long Island generation business (0.09) Latin American businesses (0.07) Interest in Wyman Unit 4 (0.01) Impairments: Impacts from emission allowances (0.02) ( 0.05) Other asset impairments (0.01) Central Networks acquisition- related costs: Bridge Facility costs ( 0.02) ( 0.02) Other acquisition- related costs ( 0.02) ( 0.02) Foreign currency-related economic hedges (0.01) ( 0.01) LKE acquisition- related costs: Monetization of certain full- requirement sales contracts (0.29) Anticipated sale of certain non- core generation facilities ( 0.14) Bridge Facility costs (0.12) Discontinued cash flow hedges & ineffectiveness (0.06) Reduction of credit facility (0.01) Other acquisition- related costs (0.05) Workforce reductions (0.03) Other: Montana hydroelectric litigation (0.08) ( 0.01) Health Care Reform - tax impact (0.02) Change in U.K. tax rate 0.04 U. S. Tax Court ruling (U.K. Windfall Profits Tax) 0.03 Change in tax accounting method related to repairs (0.07) Total Special Items (0.02) ( 0.02) ( 0.96) ( 0.87) Reported Earnings per share of common stock 2.73 $ 2.48 $ 2.17 $ 1.08 $ Note: Per share amounts are based on diluted shares outstanding. Forecast Actual 21 © PPL Corporation 2011 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (Per Share) High Low 2arnings from Ongoing Operations per share of common stock 2.75 $ 2.50 $ 3.13 $ 1.95 $ Special Items: Energy-related economic activity 0.03 0.03 ( 0.27) ( 0.59) Sales of assets: Maine hydroelectric generation business 0.03 0.06 Long Island generation business (0.09) Latin American businesses (0.07) Interest in Wyman Unit 4 (0.01) Impairments: Impacts from emission allowances (0.02) ( 0.05) Other asset impairments (0.01) Central Networks acquisition- related costs: Bridge Facility costs ( 0.02) ( 0.02) Other acquisition- related costs ( 0.02) ( 0.02) Foreign currency-related economic hedges (0.01) ( 0.01) LKE acquisition- related costs: Monetization of certain full- requirement sales contracts (0.29) Anticipated sale of certain non- core generation facilities ( 0.14) Bridge Facility costs (0.12) Discontinued cash flow hedges & ineffectiveness (0.06) Reduction of credit facility (0.01) Other acquisition- related costs (0.05) Workforce reductions (0.03) Other: Montana hydroelectric litigation (0.08) ( 0.01) Health Care Reform - tax impact (0.02) Change in U.K. tax rate 0.04 U. S. Tax Court ruling (U.K. Windfall Profits Tax) 0.03 Change in tax accounting method related to repairs (0.07) Total Special Items (0.02) ( 0.02) ( 0.96) ( 0.87) Reported Earnings per share of common stock 2.73 $ 2.48 $ 2.17 $ 1.08 $ Note: Per share amounts are based on diluted shares outstanding. Forecast Actual 22 © PPL Corporation 2011 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
